SHARPE, Justice
(concurring).
I concur in affirmance of the judgment with the modification hereafter mentioned for the reasons stated in this opinion. The appellant D. D. Henderson is the trustee named in the deed of trust here in question and is a nominal party only. He will be referred to by name where necessary. F. L. Flynn is a real party at interest and will usually be referred to as “appellant”.
Appellants’ fifth point of error reads as follows:
“The court erred in enjoining appellants ‘ * * * from holding a Trustee’s Sale on October 6, 1970, or thereafter * * ’ for the reason that such is a perpetual or permanent injunction and prevents the mortgagee from ever foreclosing on the property irrespective of the fact that appellees are currently refusing to abide by the terms of the deed of trust and regardless of the fact that appellees may violate other provisions of the deed of trust hereafter.”
The order granting a temporary injunction herein provides in part:
“It is accordingly ORDERED, ADJUDGED and DECREED that the Clerk of this Court issue a writ of Temporary Injunction pending final hearing and determination of this cause restraining and enjoining the Defendants, F. L. FLYNN and D. D. HENDERSON, TRUSTEE, from holding a Trustee’s sale on October 6, 1970, or thereafter of the property described as:
Lots 3, in block 63, Original Townsite of the City of Brownsville, Cameron County Texas;
provided that Plaintiffs shall, prior to the issuance of such Temporary Injunction, file with the Clerk a bond execut*309ed by them in the sum of $5,000.00 payable to the Defendants with two or more good and sufficient sureties, approved and conditioned as the law requires.
The Plaintiffs having tendered the policy and the attachments during hearing hereon, the Clerk of this Court is hereby directed to substitute Xerox copies of Plaintiffs’ Exhibit 6, International Insurance Company Policy R 184281, and the General Change Endorsement (Form No. 77) and Mortgage Clause (Form No. 130), being Plaintiffs’ Exhibit 10 in the record and the originals thereof shall be delivered to Defendant, F. L. Flynn, or to his counsel of record; all of which shall be at Plaintiffs’ cost and expense.”
In my view the words “or thereafter” which follow “October 6, 1970” should be deleted from the order granting the temporary injunction. I would also hold that following the words “pending final hearing and determination of this cause” the provision “or until the further order of the court” should be added. The order entered by the trial court was obviously intended to be only a temporary injunction and the modifications mentioned will serve to remove any question that the injunction can be construed to be permanent. To the extent indicated I would sustain appellants’ fifth point of error and reform or modify the judgment as hereinabove set out.
The rules applicable to this type of proceeding are stated by our Supreme Court in Transport Co. of Texas v. Robertson, 152 Tex. 551, 261 S.W.2d 549 (1953), wherein the court held in part as follows:
“In a hearing on an application for a temporary injunction the only question before the court is the right of the applicant to a preservation of the status quo of the subject matter of the suit pending a final trial of the case on its merits. James v. Weinstein & Sons, Tex.Com.App., 12 S.W.2d 959, 960. To warrant the issuance of the writ, the applicant need only show a probable right and a probable injury; he is not required to establish that he will finally prevail in the litigation. Rosenfield v. Seifert, Tex.Civ.App., 270 S.W. 220, 223; Nagy v. Bennett, Tex.Civ.App., 24 S.W.2d 778, 781; High on Injunctions, 4th Edition, Vol. I, Sec. 5, p. 8. If the party enjoined prevails on a final trial of the case he finds protection against the improvident granting of the writ and consequent loss in the interim in the applicant’s bond. Where the pleadings and the evidence present a case of probable right and probable injury, the trial court is clothed with broad discretion in determining whether to issue the writ and its order will be reversed only on a showing of a clear abuse of discretion. Texas Foundries v. International Moulders & Foundry Workers’ Union, [151 Tex. 231], 248 S.W.2d 460, 462. There is no abuse of discretion in the issuance of a writ if the petition alleges a cause of action and the evidence adduced tends to sustain it. Southwestern Greyhound Lines, Inc. v. Railroad Commission, 128 Tex. 560, 99 S.W.2d 263, 109 A.L.R. 1235.
⅜ ⅜: ⅝ ⅜ jjs ⅝
The ‘status quo’ to be preserved by temporary injunction is ‘the last, actual, peaceable, noncontested status which preceded the pending controversy.’ Hartley v. Brady, Tex.Civ.App., 114 S.W.2d 406, 408; Dickard v. Crawley, Tex.Civ.App., 230. S.W.2d 833, 834.”
Under the rules stated in Transport, the action of the trial court here in granting a temporary injunction (subject to the modification hereinabove mentioned) for the purpose of preservation of the status quo of the subject matter of the suit pending a final trial of the case on the merits or until further order of the court was within the discretion of the trial court and a clear abuse of that discretion is not established. The material issues involved in this controversy are still to be determined at the trial on the merits.
There are several statements in the majority opinion with which I am not in agree*310ment. One portion of that opinion reads as follows:
“At the time that Flynn elected to accelerate the note, the original policy was in his hands. This was a policy approved by the original holder of the indebtedness to whom Flynn was the successor as-signee. Flynn did not have the right to approve or disapprove the insurance company under which the existing policy had been issued, as this was the prerogative of the original holder. Once the appel-lees had purchased the policy of insurance (approved by the original holder of the indebtedness) then until such time as such policy came up for renewal, the new holder, Flynn, was bound by the agreement between the appellees and his predecessor.”
I particularly do not unqualifiedly agree with the last sentence of the above quotation. In my view, since appellant was a holder in due course of the note in question and assignee of the deed of trust securing it, he was entitled to rely upon the provisions of the deed of trust that appellees “shall keep said property fully insured in some company or companies approved by the holder of said indebtedness, to whom the loss, if any, shall be payable, and by whom the policies shall be kept.” It is entirely possible that between the date appellant acquired by negotiation and assignment the note and deed of trust and the time the insurance policy approved by the original holder of the note came up for renewal that a number of good and sufficient reasons could exist which would authorize the then holder of the indebtedness to refuse to approve the company or companies issuing the policy. In my view, the above-quoted portion of the majority opinion (and particularly the last sentence thereof) is unnecessary to disposition of this appeal and the holdings therein, if given effect, would unduly restrict the rights of appellant as successor owner and holder of the note and deed of trust to disapprove in a proper case and for good cause the company or companies issuing the insurance policy on the property in question.
For the reasons stated the judgment of the trial court should be reformed and as so reformed should be affirmed.